United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1115
Issued: November 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2013 appellant, through her attorney, filed a timely appeal from a March 28,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP), which denied
modification of a decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for a schedule award.
FACTUAL HISTORY
On November 2, 2004 appellant, then a 49-year-old patient services assistant injured her
pelvis when she was struck by a door. OWCP accepted the claim for pelvis sprain and later
expanded her claim to include leg numbness and lumbar degenerative disc disease. Appellant
worked intermittently thereafter.
1

5 U.S.C. §§ 8101-8193.

A December 10, 2004 magnetic resonance imaging (MRI) scan of the lumbar spine
revealed a signal change in the disc at L4-5 and L5-S1 compatible with desiccation, minimal
bulging at L4-5 and broad-based disc bulge at L5-S1 indenting the thecal sac. Appellant was
treated by Dr. A.J. Bisson, a Board-certified physiatrist, from June 3, 2005 to August 29, 2008,
who diagnosed pelvic sprain and strain and lumbar radiculopathy. On July 22, 2008 Dr. Bisson
opined that she was at maximum medical improvement and could work with restrictions. An
August 5, 2005 electromyogram (EMG) revealed no abnormalities. An October 28, 2005 lumbar
CT scan revealed normal segments at L2-3 and L3-4, symptomatic L4-5 annular tear with small
disc protrusion, collapse and resorption of disc space at L5-S1.
On September 10, 2008 appellant claimed a recurrence of disability. On December 18,
2008 OWCP denied the claim. In a July 8, 2009 decision, an OWCP hearing representative
vacated the decision and remanded the case for further medical development.
Thereafter, OWCP referred appellant to a second opinion physician and a referee
physician. In a March 22, 2010 report, Dr. C.L. Soo, a Board-certified orthopedic surgeon and
referee physician,2 noted examination findings of abnormal excessive tenderness over the
lumbosacral junction as well as limited flexion, extension and rotation of the lumbar spine.
Appellant had an intact sensory examination of the lower extremities, negative straight leg raises,
while strength was normal and equal bilaterally from L2-S1 with some weakness over the right
L5. Dr. Soo diagnosed lumbar degenerative disc disease aggravated by the November 2, 2004
work injury and a collapsed disc over L5-S1 not causally related to her work injury. He
recommended a functional capacity evaluation, which revealed that appellant could do sedentary
work for less than eight hours per day with lifting restrictions.
On August 20, 2010 OWCP accepted appellant’s recurrence of disability commencing on
September 16, 2008.3
In a September 16, 2010 EMG report of the lower extremities, Dr. M.E. Goodrich, a
Board-certified radiologist, to whom appellant was referred to by her treating physician, opined
that there was no evidence of bilateral tarsal tunnel syndrome or lumbosacral motor radiculopathy.
Testing did not reveal evidence of acute or chronic denervation.
On July 27, 2011 appellant filed a claim for a schedule award. In a May 26, 2011 report,
Dr. John W. Ellis, a Board-certified family practitioner, opined that pursuant to the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) she
had 30 percent impairment of the right leg and 16 percent impairment of the left leg.
In an August 17, 2011 report, an OWCP medical adviser noted that, while Dr. Ellis
attributed impairment to motor and sensory deficits, this conflicted with evidence from
Dr. Goodrich who found no electrodiagnostic evidence for lumbosacral radiculopathy and Dr. Soo
who opined that appellant had intact sensation and normal and equal strength bilaterally with some
possible weakness on the right big toe but no true weakness. He recommended a second opinion.
2

Dr. Soo was chosen as a referee with regard to appellant’s ability to work.

3

Appellant was removed from her position for cause by the employer effective February 26, 2011. She did not
receive wage-loss compensation after February 25, 2011.

2

OWCP referred appellant to Dr. Shawn Smith, a Board-certified orthopedic surgeon, who
indicated in a report dated September 20, 2011, that she had self-limited range of motion and
nonphysiologic findings. Dr. Smith opined that appellant had evidence of diabetic peripheral
neuropathy and tarsal tunnel symptoms. He opined that based on the physical examination above
and the history provided as well as objective testing done that there was no spinal nerve lower
extremity impairment.
Dr. Smith determined that appellant reached maximum medical
improvement on September 11, 2008. His report and the case record were referred to the medical
adviser who, in a report dated October 6, 2011, used Dr. Smith’s findings upon examination to
determine that she sustained zero percent permanent impairment of the lower extremities in
accordance with the A.M.A., Guides.4
In an October 19, 2011 decision, OWCP denied appellant’s claim for a schedule award.
Appellant requested reconsideration and submitted additional medical evidence. In a
report dated April 11, 2012, Dr. Ellis opined that she had 30 percent impairment of the right leg
for sensory and motor deficits and 16 percent impairment of the left leg for sensory and motor
deficits in accordance with the A.M.A., Guides. The impairment rating was duplicative of his
May 26, 2011 report previously submitted.
In a decision dated August 8, 2012, OWCP denied modification of the prior decision.
Appellant requested reconsideration. She submitted an EMG dated April 13, 2012, which
revealed distal nerve conduction responses were of low amplitude or absent which may be seen as
peripheral neuropathy although the slowing of nerve conduction velocities in neuropathy was not
noted with no electrodiagnostic indication of active lumbosacral radiculopathy.
In an October 22, 2012 report, Dr. Ellis opined that appellant had 14 percent impairment of
the right leg and 7 percent impairment of the left leg for sensory and motor deficits. He noted
tightness of the lumbar paraspinous muscles, tenderness over the iliolumbar and sacroiliac
ligaments, decreased sensation on the inner thigh and dorsal and lateral aspects of both feet
consistent with L5 and S1 spinal nerve root impairment, weakness with flexion and extension of
the knees, marked weakness on dorsiflexion and plantar flexion, positive straight leg raising
bilaterally and antalgic gait. There was decreased sensation of L4, L5 and S1 spinal nerves
bilaterally and reflexes were 1+ and equal bilaterally. Dr. Ellis noted diagnoses that right
lumbosacral plexus impingement, back strain, deranged discs at L4-5 and L5-S1 and bilateral L4,
L5 and S1 nerve root impairment. He referenced the spinal nerve root deficits under the Guides
Newsletter, July/August 2009.5 Dr. Ellis utilized Table 2, Spinal Nerve Impairment, Lower
Extremity found in the Guides Newsletter. For the right leg, he found 1 percent impairment for
the L4 nerve root, 8 percent impairment for the L5 nerve root and 5 percent impairment for the S1
nerve root, for a total of 14 percent right leg impairment. For the left leg, Dr. Ellis found one
percent impairment for the L4 nerve root, four percent impairment for the L5 nerve root and two
percent impairment for the S1 nerve root, for a total of seven percent left leg impairment. He

4

A.M.A., Guides (6th ed. 2008).

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).

3

attached a worksheet explaining the percentages attributed to sensory and motor deficit for each
nerve root as well as grade modifiers for functional history and clinical studies.
In a January 11, 2013 report, an OWCP medical adviser reviewed Dr. Ellis’ report and
noted his impairment findings based on sensory and motor deficits. The medical adviser
contrasted this with the report of Dr. Smith, who found normal strength and Dr. Soo who found
intact sensory function. Based on this he advised that there was no basis on which to rate
impairment.
OWCP found a conflict in the medical evidence and referred appellant to Dr. Sami R.
Framjee, a Board-certified orthopedic surgeon, who indicated, in a March 8, 2013 report, that he
reviewed the record and examined her. Dr. Framjee noted a history of her work-related injury and
advised that she had reached maximum medical improvement. He noted appellant’s history was
significant for diabetes and Grave’s disease. Dr. Framjee noted findings upon examination of a
markedly overweight woman with complaints of pain on superficial touching. On a request that
she undergo lumbar range of motion testing, appellant indicated that she was unable to do so but
she had normal sitting balance. She resisted attempted straight leg raising but this was observed to
be negative in sitting position. Sensory examination produced diffuse, nonorganic, inconsistent
hypesthesia in the entire right leg. Sensory examination was normal on the left. Motor testing
revealed nonorganic breakaway weakness in both lower extremities. Examination of the left knee
revealed pain on superficial touch, range of motion of the left knee was carried out with resistive
force, no instability and no meniscal signs. Log rolling of the hip produced no acute pain.
Dr. Framjee noted that, after obtaining appellant’s history, conducting an examination and
reviewing medical records and radiographic studies, he found no evidence of any anatomical
injury to appellant’s lumbar spine or pelvis secondary to the work injury of November 2, 2004.
Instead, he opined that her clinical picture was indicative of symptom magnification with multiple
Waddell’s signs. Therefore, Dr. Framjee opined that the physical examination was unreliable. He
stated that no medical care was presently indicated secondary to the work injury. Dr. Framjee
noted that the MRI scans of the lumbar spine were essentially within normal limits, that is ageappropriate and did not indicate any acute post-traumatic pathology secondary to the accident of
November 2, 2004. He opined that if appellant sustained a contusion type injury to the lumbar
spine and pelvis her symptoms should have resolved within four weeks of the accident.
Dr. Framjee opined that in accordance with the A.M.A., Guides he was unable to find any
evidence of permanent impairment of the lumbar spine, right or left lower extremity or the pelvis
secondary to the accident of November 2, 2004. He indicated that appellant’s clinical picture was
nonorganic in nature.
In a report dated March 19, 2013, an OWCP medical adviser used Dr. Framjee’s findings
pursuant to the A.M.A., Guides and determined that appellant sustained zero percent permanent
impairment of the lower extremities. The medical adviser indicated that he was unable to find any
evidence of permanent impairment of the lumbar spine, right or left lower extremity or the pelvis
secondary to the accident of November 2, 2004 and that her clinical picture was nonorganic in
nature.
In a decision dated March 28, 2013, OWCP denied modification of the decision dated
August 8, 2012 denying appellant’s claim for a schedule award based on the report of the referee
physician Dr. Framjee who found no basis for a schedule award.

4

LEGAL PRECEDENT
Section 8107 of the FECA6 and its implementing federal regulations,7 set forth the number
of weeks of compensation payable to employees sustaining permanent impairment from loss or
loss of use, of scheduled members or functions of the body. However, FECA does not specify the
manner in which the percentage of loss shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, OWCP has adopted the A.M.A., Guides as the
uniform standard applicable to all claimants.8 For decisions issued beginning May 1, 2009, the
sixth edition of the A.M.A., Guides will be used.9
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.10 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether the
cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as the
schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.11
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments.12 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures which memorializes proposed tables outlined in the
July/August 2009 Guides Newsletter.13
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination and resolve the conflict of medical
evidence.14

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

Pamela J. Darling, 49 ECAB 286 (1998).

11

Thomas J. Engelhart, 50 ECAB 319 (1999).

12

Rozella L. Skinner, 37 ECAB 398 (1986).

13

See supra note 3.

14

5 U.S.C. § 8123(a); M.S., 58 ECAB 328 (2007).

5

ANALYSIS
Appellant’s claim was accepted by OWCP for pelvis sprain, leg numbness and
degeneration of the lumbar and lumbosacral intervertebral. On July 27, 2011 she filed a claim for
a schedule award. Appellant submitted evidence from her physician, Dr. Ellis, who opined that
she had 14 percent impairment of the right lower extremity and 7 percent impairment of the left
lower extremity for sensory and motor deficits in accordance with the A.M.A., Guides causally
related to the November 2, 2004 work injury. However, Dr. Smith, an OWCP referral physician,
found normal strength and no basis to rate impairment. Likewise, Dr. Soo a previous impartial
specialist on a different issue found intact sensation and motor strength bilaterally. In a
January 11, 2013 report, an OWCP medical adviser indicated that appellant had no permanent
impairment as a result of the November 2, 2004 work injury. Consequently, OWCP found that a
conflict existed in the medical evidence regarding whether appellant had permanent impairment of
the legs due to her work injury and referred her to Dr. Framjee to resolve the conflict.
Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.15
The Board finds that, under the circumstances of this case, the opinion of Dr. Framjee is
sufficiently well rationalized and based upon a proper factual background such that it is entitled to
special weight and establishes that appellant sustained no permanent impairment of the lower
extremities causally related to the November 2, 2004 work injury.
Dr. Framjee reviewed appellant’s history, reported findings and noted an essentially
normal physical examination. He noted that her history was significant for diabetes and Grave’s
disease. Dr. Framjee noted that, after obtaining appellant’s history, conducting a physical
examination and reviewing medical records and radiographic studies, he found no evidence of any
anatomical injury to her lumbar spine or pelvis secondary to the work injury of November 2, 2004.
Rather, Dr. Framjee opined that her clinical picture was indicative of symptom magnification with
multiple Waddell’s signs. Therefore, he opined that the physical examination was unreliable and
not a basis for rating permanent impairment. Dr. Framjee explained that MRI scans of the lumbar
spine were essentially normal given appellant’s age and did not indicate any acute post-traumatic
pathology secondary to the November 2, 2004 injury. He opined that if she sustained a contusion
type injury to the lumbar spine and pelvis her symptoms should have resolved within four weeks
of the accident. Dr. Framjee opined that in accordance with the A.M.A., Guides he was unable to
find any evidence of permanent impairment of the lumbar spine, right or left lower extremity or
the pelvis secondary to the work injury of November 2, 2004. He indicated that appellant’s
clinical picture was nonorganic in nature. Dr. Framjee found no objective basis on which to rate
impairment due to the accepted conditions.
The Board finds that Dr. Framjee properly determined that there was no basis under the
A.M.A., Guides for a schedule award.

15

Aubrey Belnavis, 37 ECAB 206 (1985). See 5 U.S.C. § 8123(a).

6

Appellant may request a schedule award or increased schedule award based on evidence of
a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

